Case 19-81266-CRJ13   Doc 7    Filed 04/24/19 Entered 04/24/19 15:01:52   Desc Main
                              Document      Page 1 of 9
Case 19-81266-CRJ13   Doc 7    Filed 04/24/19 Entered 04/24/19 15:01:52   Desc Main
                              Document      Page 2 of 9
Case 19-81266-CRJ13   Doc 7    Filed 04/24/19 Entered 04/24/19 15:01:52   Desc Main
                              Document      Page 3 of 9
Case 19-81266-CRJ13   Doc 7    Filed 04/24/19 Entered 04/24/19 15:01:52   Desc Main
                              Document      Page 4 of 9
Case 19-81266-CRJ13   Doc 7    Filed 04/24/19 Entered 04/24/19 15:01:52   Desc Main
                              Document      Page 5 of 9
Case 19-81266-CRJ13   Doc 7    Filed 04/24/19 Entered 04/24/19 15:01:52   Desc Main
                              Document      Page 6 of 9
Case 19-81266-CRJ13   Doc 7    Filed 04/24/19 Entered 04/24/19 15:01:52   Desc Main
                              Document      Page 7 of 9
Case 19-81266-CRJ13   Doc 7    Filed 04/24/19 Entered 04/24/19 15:01:52   Desc Main
                              Document      Page 8 of 9
Case 19-81266-CRJ13   Doc 7    Filed 04/24/19 Entered 04/24/19 15:01:52   Desc Main
                              Document      Page 9 of 9
